            Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 1 of 15




Marc P. Berger
Sanjay Wadhwa
Sheldon L. Pollock
Daniel Michael
Osman Nawaz
Philip A. Fortino
Lindsay S. Moilanen
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281-1022
(212) 336-1014 (Fortino)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,                                               20 Civ. ____

                            Plaintiff,
                                                          COMPLAINT
              -against-

DAVID HU,

                            Defendant.



       Plaintiff Securities and Exchange Commission (the “Commission”), for its Complaint

against defendant David Hu (“Hu” or “Defendant”), alleges as follows:

                               SUMMARY OF ALLEGATIONS

       1.      This civil action concerns a string of frauds by Hu and others to cover up tens of

millions of dollars in losses on bad bets in order to keep his investment advisory business, the

International Investment Group LLC (“IIG”), afloat.

       2.      Until recently, IIG was an investment adviser that specialized in trade finance

lending—risky loans to small- and medium-sized companies in emerging markets. IIG and Hu,

as IIG’s chief investment officer, served as the investment adviser to several private investment
               Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 2 of 15




funds—the Trade Opportunities Fund (“TOF”), the Global Trade Finance Fund (“GTFF”), and

the Structured Trade Finance Fund (“STFF”) (collectively, the “Private Funds”)—and in that

capacity, selected and managed the Private Funds’ investments, principally in trade finance

loans.

         3.       Beginning in or about 2007,1 Hu and others at IIG engaged in a practice of hiding

losses in the TOF portfolio by overvaluing troubled loans and replacing defaulted loans with fake

“performing” loan assets. When it was necessary to create liquidity, including to meet

redemption requests, Hu would cause IIG to sell the overvalued and/or fictitious loans to new

investors, including, ultimately, to GTFF and STFF, and use the proceeds to generate the

necessary liquidity required to pay off earlier investors.

         4.       In addition to the Private Funds, IIG also advised an open-end mutual fund

marketed to retail investors (the “Retail Fund”) and selected trade finance loans for the Retail

Fund’s portfolio. In or about March 2017, the borrower of one of the loans IIG had

recommended had defaulted on a $6 million payment.

         5.       Concerned that the default would lead the Retail Fund to end the advisory

relationship, Hu directed others at IIG to use funds from an account under its control to make the

defaulted payment, making it appear that the borrower was creditworthy and current in its

payments. To plug the $6 million hole it had created in the other account, IIG, at Hu’s direction,

sold the Retail Fund a new fake $6 million loan and used those funds to reimburse the account it

had raided to make the earlier payment to the Retail Fund.

         6.       Through the conduct alleged herein, Hu is liable for violating Sections 206(1) and

206(2) of the Investment Advisers Act of 1940 (“Advisers Act”); Section 10(b) of the Securities


1
       Hu has agreed to toll the statute of limitations for the period of October 1, 2018 to July 31, 2020. The
Commission is seeking relief only for the violations by Hu alleged herein occurring after October 1, 2013.

                                                         2
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 3 of 15




Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5 thereunder; and Section 17(a) of the

Securities Act of 1933 (“Securities Act”).

       7.      The relief sought in this action is necessary to, among other things, restrain and

enjoin Defendant from violating the federal securities laws.

                                JURISDICTION AND VENUE

       8.      The Commission brings this action pursuant to authority conferred by Section

209(d) of the Advisers Act [15 U.S.C. § 80b-9(d)], Section 21(d)(1) of the Exchange Act [15

U.S.C. § 78u(d)(1)], and Section 20(b) of the Securities Act [15 U.S.C. § 77t(b)] and seeks to

restrain and permanently enjoin Defendant from engaging in the acts, practices, transactions, and

courses of business alleged herein, and such other and further relief as the Court may deem just

and appropriate.

       9.      The Commission also seeks final judgments ordering Defendant to: (a) disgorge

his ill-gotten gains, together with prejudgment interest thereon and (b) pay civil monetary

penalties pursuant to Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)], Section 21(d)(3)

of the Exchange Act [15 U.S.C. § 78u(d)(3)], and Section 20(d) of the Securities Act [15 U.S.C.

§ 77t(d)].

       10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, Section

214(a) of the Advisers Act [15 U.S.C. § 80b-14(a)], Sections 20(b) and 22(a) of the Securities

Act [15 U.S.C. §§ 77t(b) and 77v(a)] and Sections 21(d), 21(e), and 27 of the Exchange Act [15

U.S.C. §§ 78u(d), 78u(e), and 78aa].

       11.     Venue is proper in this District pursuant to Section 214(a) of the Advisers Act [15

U.S.C. § 80b-14(a)] because many of the acts and transactions constituting violations of the

Advisers Act occurred within the Southern District of New York. Venue also is proper in this



                                                 3
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 4 of 15




District pursuant to Section 22(a) of the Securities Act [15 U.S.C. § 77v(a)] and Section 27 of the

Exchange Act [15 U.S.C. § 78aa] because the acts and transactions constituting violations

alleged in this Complaint occurred within the Southern District of New York, where Hu and

IIG’s offices were located.

       12.     In connection with the conduct alleged in this Complaint, Defendant, directly or

indirectly, made use of the means or instrumentalities of transportation or communication in, and

the means or instrumentalities of, interstate commerce.

                                          DEFENDANT

       13.     Hu is age 60 and resides in West Orange, New Jersey.

       14.     During all relevant times, Hu was a founder, a managing partner, and chief

investment officer of IIG, as well as a 50 percent owner of the firm. In his capacity as chief

investment officer, Hu held primary responsibility for IIG’s investment advice and implementing

that advice on behalf of IIG’s clients.

       15.     Hu previously held Series 7, 24, and 63 securities licenses and was a registered

representative associated with the broker-dealers IIG Horizons Securities, LLC from March 1997

to February 2012, Smith Barney Inc. from 1993 to 1994, and Nomura Securities International,

Inc. from 1991 to 1993.




                                                 4
               Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 5 of 15




                                                     FACTS

                    Background on the Private Funds and Trade Finance Loans

        16.      From its inception in 1994 until November 2019, when its registration as an

investment adviser was revoked by the Commission,2 IIG specialized in advising clients with

respect to investments in emerging market economies. In or about 1998, it launched TOF. IIG

launched GTFF and STFF in June and July 2017, respectively. All three Private Funds had the

stated strategy of investing in trade finance loans.

        17.      Trade finance loans are loans made to small- to medium-sized businesses, usually

commodities exporters located in emerging markets, such as Latin America. The loans are

typically risky investments because the borrower’s ability to repay could be impacted by less

stable regulatory and economic conditions in the borrower’s home country. In order to mitigate

the risk of these investments, trade finance loans typically are secured by collateral, which may

include one or more of receivables, inventories, and assets.

        18.      All three of the Private Funds were marketed to qualified institutional investors,

including pension funds, insurers, and hedge funds, as a way for these prospective investors to

diversify their portfolios with exposure to trade finance loans in Latin America.

        19.      In offering memoranda and other communications, IIG touted its risk control

strategies, which included portfolio concentration limits at the borrower, country, and

commodity level. It also touted its robust credit review process for borrowers.




2
          In November 2019, IIG consented to the entry of a partial judgment in SEC v. International Investment
Group LLC, 19 Civ. 10796 (S.D.N.Y.) (DLC), which, among other things, enjoined it from violations of Section
17(a) of the Securities Act, Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, and Sections 206(1) and
(2) of the Advisers Act. IIG also contemporaneously consented to a Commission order revoking its registration on
the basis of the injunction. On March 30, 2020, the Court entered a final judgment against IIG on consent, ordering
it to pay over $35 million in disgorgement and pre-judgement interest.

                                                         5
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 6 of 15




       20.       Hu prepared valuations of the Private Funds on a regular basis including through

a determination of the funds’ net asset values (“NAV”), and IIG received compensation based on

the NAV and performance calculations. Hu virtually always valued every trade finance loan in

the Private Fund portfolios at par plus accrued interest throughout the entire life of the funds.

                                      Hu Hides Losses in TOF

       21.       Beginning in or about 2007, Hu, with others, engaged in various deceptive acts to

misrepresent the performance of and conceal losses in TOF, including overvaluing portfolio

assets and replacing non-performing assets with fictitious loans that were reported as if they were

legitimate performing assets.

       22.       In or about 2007, when TOF’s gross asset value was approximately $300 million,

IIG learned that a South American coffee producer had defaulted on a $30 million loan (the

“Coffee Loan”) by TOF.

       23.       Fearing that existing investors would flee the fund and that ongoing fundraising

efforts would suffer if the loss were disclosed, IIG’s two co-owners, Hu and Executive-1,

decided to conceal the loss and knowingly incorrectly valued the loan at par plus accrued interest

on the TOF’s books.

       24.       The overvaluation of the Coffee Loan materially inflated the NAV reported to

TOF investors.

       25.       When it became untenable to continue to carry the Coffee Loan on TOF’s books

as a performing asset due to auditor scrutiny, Hu and Executive-1 removed the Coffee Loan from

the firm’s books and replaced it with fake loans to different borrowers (each, a “Substitute

Loan”). The purported borrowers were foreign companies operating in other industries that were

controlled by a business associate of IIG. Accordingly, the purported borrowers never received



                                                  6
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 7 of 15




anything of value from TOF, and there was no expectation they ever would make any payments

to TOF.

       26.     Hu and Executive-1 directed that documentation be created to evidence each

Substitute Loan for audit purposes. In addition, starting in about 2010, Hu and Executive-1

arranged for the purported borrowers to provide confirmations of the fake debts to auditors. In

one case, with Hu’s knowledge and approval, Executive-1 arranged for TOF to pay a monthly

fee to a purported borrower in exchange for receiving such false confirmations.

       27.     In or about 2010, a seafood producer defaulted on another sizeable TOF loan of

approximately $30 million to (the “Seafood Loan”). As in the case of the loss on the Coffee

Loan, Hu and Executive-1 agreed to hide the new loss by first continuing to value the Seafood

Loan at par plus accrued interest and, when that became untenable, then removing the Seafood

Loan from the portfolio and replacing it with additional Substitute Loans.

       28.     Over time, as new losses arose or as the fictitious loans matured, Hu and

Executive-1 would remove them from the TOF portfolio and replace them with additional

Substitute Loans.

       29.     Hu and Executive-1’s practice of overvaluing loans, including valuing the

worthless Substitute Loans in the tens of millions of dollars, artificially inflated TOF’s NAV and

resulted in IIG receiving management and performance fees to which it was not entitled. As a

co-owner of IIG, Hu received distributions of a portion of these excess fees.




                                                7
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 8 of 15




                 Hu Defrauds New Investors to Keep TOF’s Losses Under Wraps

       30.     In or about November 2013, TOF continued to have liquidity problems due to

investor redemption requests, as well as repayment obligations on loans the fund had taken from

international development banks.

       31.     In order to help meet these liquidity needs, and to continue to conceal TOF’s

losses, Executive-1 spearheaded an effort to securitize the TOF loan portfolio.

       32.      Ultimately, as a result of Executive-1’s efforts, IIG obtained bank financing of

approximately $220 million to capitalize a collateralized loan obligation trust (the “CLO”).

       33.     IIG, which served as the investment adviser to the CLO, then caused the CLO to

use some of its capital to acquire existing trade finance loans from TOF. The CLO retained

additional capital to make new trade finance loans.

       34.     Once it had acquired these assets from TOF, the CLO issued bonds to investors,

backed by the cash flows the CLO received from the trust’s assets.

       35.     The proceeds to TOF from the sale of these loans to the CLO were not sufficient

to meet TOF’s liquidity needs.

       36.     Beginning in late 2014 and continuing through at least September 2016, in order

to generate more liquidity, Hu diverted some of the remaining cash from the CLO to TOF.

       37.     To disguise the transactions, Hu caused the CLO to make new loans to at least

seven Panamanian shell companies (the “Panama Loans”) secretly owned by IIG, but instead of

directing the money to the supposed borrowers, Hu directed that it be transferred to a TOF

account and used to pay TOF’s liabilities.




                                                8
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 9 of 15




       38.     Hu, with the assistance of a senior IIG employee (“Employee-1”), acquired the

shell companies that were the nominal borrowers on the Panama Loans and procured fraudulent

promissory notes memorializing the Panama Loans.

       39.     The Panama Loans were worthless. Nonetheless, IIG valued the fake assets in the

tens of millions of dollars on the books of the CLO.

                      Hu Offloads Fake and Troubled Loans to New Clients

       40.     In or about 2017, TOF’s liquidity needs persisted, and the notes issued by the

CLO began to mature, without sufficient cash in the CLO from interest and principal payments

to redeem all the noteholders.

       41.     Hu and Executive-1 explored various options to generate liquidity to meet the

liabilities of TOF and the CLO, including raising a new fund to purchase assets from each.

       42.     In or about 2017, IIG succeeded in generating interest in a new private fund,

GTFF, on the part of a foreign investor (“Investor-1”), which agreed to invest $70 million as an

anchor investor in the new fund.

       43.     At Hu’s direction, IIG used Investor-1’s investment and subsequent smaller

investments by two other foreign investors to purchase loan assets from TOF and the CLO for

the GTFF portfolio. The assets purchased included approximately $44 million in fake Substitute

Loans and Panama Loans.

       44.     In addition, Hu caused GTFF to purchase approximately $28 million in loans (the

“Argentina Loans”) to an Argentine borrower (the “Argentine Borrower”) from the CLO. At the

time of the transaction, Hu knew that the Argentina Loans were disputed, with the borrower

claiming that the loans had been fully satisfied and IIG claiming the Argentine Borrower was in

default. Hu failed to disclose the dispute concerning the Argentina Loans to GTFF and caused



                                                9
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 10 of 15




the fund to purchase the loans at par plus accrued interest, a price materially higher than the

actual value of the assets in light of the claimed payoff and default.

       45.     Later that same year, Investor-1 asked IIG to create another fund, STFF, to

facilitate an additional $130 million investment.

       46.     IIG still was in need of fresh capital to fully redeem the CLO noteholders and bail

out TOF and agreed to establish STFF to facilitate Investor-1’s additional investment.

       47.     Hu then caused STFF to acquire approximately $10 million in fake Substitute

Loans and Panama Loans from TOF and the CLO.

       48.     In addition, Hu caused STFF to acquire $25 million in disputed Argentina Loans

from the CLO. As in the case of the GTFF transactions, Hu caused STFF to pay full price for the

Argentina Loans and did not inform STFF or Investor-1 that the loans were disputed.

       49.     The sale of the fake loans and over-valued Argentina Loans to GTFF and STFF

operated as a fraud on those funds and resulted in substantial financial damage to those clients.

                                    IIG Defrauds the Retail Fund

       50.     In addition to serving as the investment adviser to the Private Funds, beginning in

or about December 2012, IIG became an investment adviser to a portion of the assets of a retail

mutual fund, the Retail Fund.

       51.     In its capacity as an adviser to the Retail Fund, IIG recommended that it invest in

participation interests in trade finance loans originated by IIG. IIG was compensated for its

recommendations with a percentage of the cash flows from the loans it recommended.

       52.     Loans to the Argentine Borrower were among the loans in which the Retail Fund

invested at IIG’s recommendation.




                                                 10
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 11 of 15




       53.     In or about February 2017, the Argentine Borrower was delinquent on a principal

payment of approximately $6 million on a facility owned by the Retail Fund that was maturing.

       54.     The Retail Fund informed IIG that it had an additional $6 million to invest and

was interested in further lending to the Argentine Borrower, but only if the Argentine Borrower

repaid the past-due loan in full.

       55.     At the time, the Retail Fund was a crucial source of liquidity for IIG as a

purchaser of participations in loans held by the Private Funds. Hu became concerned that a

default on the Argentina Loan could result in the Retail Fund ending the relationship with IIG.

       56.     On or about March 7, 2017, to make it appear as though the default on the

Argentina Loan had been cured, Hu instructed that approximately $6 million be transferred into a

collection account of the Argentine Borrower from the collection account of a different borrower

(“Borrower-1”). He further instructed that the funds be used to make the outstanding payment

that the Argentine Borrower owed to the Retail Fund.

       57.     That same day, Hu instructed Employee-1 to present the Retail Fund with the

opportunity to invest a fresh $6 million in a fictitious loan that IIG supposedly had recently made

to the Argentine Borrower (the “New Argentina Loan”). The New Argentina Loan was fake and

was created by Hu solely for the purpose of defrauding the Retail Fund. Acting on Hu’s

instructions, Employee-1 prepared and furnished the Retail Fund with documentation

purportedly memorializing the New Argentina Loan, including a fake notarized promissory note

and credit agreement.

       58.     None of the $6 million invested by the Retail Fund was loaned to the Argentine

Borrower. Instead, Hu directed that the proceeds be transferred to the account of Borrower-1 to

reimburse that account for the earlier withdrawal.



                                                11
              Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 12 of 15




        59.     The purchase of the New Argentina Loan resulted in a $6 million loss to the

Retail Fund.

                                 FIRST CLAIM FOR RELIEF

                           Sections 206(1) and (2) of the Advisers Act

        60.     The Commission realleges paragraphs 1 through 59, above.

        61.     Hu, who had an adviser-client relationship with, and therefore owed a fiduciary

duty to, the Private Funds and the Retail Fund, violated Sections 206(1) and 206(2) of the

Advisers Act [15 U.S. Code § 80b-6(1), (2)].

        62.     From at least October 2013 to the present, while acting as an investment adviser,

Defendant, by use of the mails or any means or instrumentality of interstate commerce, directly

or indirectly, (a) employed a device, scheme, or artifice to defraud a client or prospective client;

and/or (b) engaged in transactions, practices, or courses of business that operated as a fraud or

deceit upon a client or prospective client.

        63.     Specifically, Hu knowingly reported false valuations of the Substitute Loans to

investors in TOF, resulting in the firm paying higher fees to IIG and ultimately Hu than it should

have.

        64.     In addition, Hu knowingly sold participations in overvalued or fake loans,

including certain of the Substitute Loans, Panama Loans, and Argentina Loans to the CLO,

GTFF, and STFF, and knowingly sold the $6 million participation in the fake New Argentina

Loan to the Retail Fund, each which he falsely represented as though they were participations in

performing loans.




                                                 12
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 13 of 15




                               SECOND CLAIM FOR RELIEF

       Section 10(b) of the Exchange Act and Rules 10b-5(a), (b), and (c) Thereunder

       65.     The Commission realleges paragraphs 1 through 59, above.

       66.     IIG violated Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rules

10b-5(a), (b), and (c) thereunder [17 C.F.R. § 240.10b-5(a), (b), and (c)].

       67.     From at least October 2013 to the present, Defendant, directly or indirectly, by

use of the means or instruments of interstate commerce, or of the mails, or the facility of a

national securities exchange, in connection with the purchase or sale of securities, and with

knowledge or recklessness, (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact or omitted to state material facts necessary to make the

statements made, in light of the circumstances under which they were made, not misleading;

and/or (c) engaged in acts, practices, or courses of business which operates or would operate as a

fraud or deceit upon any person.

       68.     Specifically, Hu knowingly sold participations in overvalued or fake loans,

including certain of the Substitute Loans, Panama Loans, and Argentina Loans to the CLO,

GTFF, and STFF and knowingly sold the $6 million participation in the fake New Argentina

Loan to the Retail Fund, each which he falsely represented as though they were participations in

performing loans.

                                 THIRD CLAIM FOR RELIEF

                       Sections 17(a)(1), (2), and (3) of the Securities Act

       69.     The Commission realleges paragraphs 1 through 59, above.

       70.     Hu violated Section 17(a)(1), (2), and (3) of the Securities Act [15 U.S.C.

§ 77q(a)(1), (2), and (3)].



                                                13
             Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 14 of 15




       71.     From at least October 2013 to the present, Defendant, directly or indirectly, by

use of the means or instruments of interstate commerce, or of the mails, or the facility of a

national securities exchange, in connection with the offer or sale of securities, and with

knowledge, recklessness, or negligence, (a) employed devices, schemes, or artifices to defraud;

(b) obtained money or property by means of untrue statements of material fact or by omitting to

state material facts necessary to make the statements made, in light of the circumstances under

which they were made, not misleading; and/or (c) engaged in acts, practices, or courses of

business which operated or would operate as a fraud or deceit upon the purchasers of the

securities being offered or sold.

       72.     Specifically, Hu knowingly sold participations in overvalued or fake loans,

including certain of the Substitute Loans, Panama Loans, and Argentina Loans to the CLO,

GTFF, and STFF and knowingly sold the $6 million participation in the fake New Argentina

Loan to the Retail Fund, each which he falsely represented as though they were participations in

performing loans.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that this Court grant the

following relief:

                                                 I.

       A final judgment permanently restraining and enjoining Defendant from directly or

indirectly committing future violations of Section 206 of the Advisers Act [15 U.S.C. § 80b-6],

Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R.

§ 240.10b-5], and Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];




                                                 14
            Case 1:20-cv-05496 Document 1 Filed 07/17/20 Page 15 of 15




                                                II.

       A final judgment ordering Defendant to disgorge all ill-gotten gains or unjust enrichment,

plus prejudgment interest thereon;

                                               III.

       A final judgment ordering Defendant to pay civil monetary penalty pursuant to Section

209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)]; and

                                               IV.

       Granting such other and further relief as the Court deems just, equitable, or necessary in

connection with the enforcement of the federal securities laws and for the protection of investors.


Dated: New York, New York
       July 17, 2020


                                             Respectfully submitted,


                                             By: /s/ Daniel Michael
                                                 Marc P. Berger
                                                 Sanjay Wadhwa
                                                 Sheldon Pollock
                                                 Daniel Michael
                                                 Osman Nawaz
                                                 Philip A. Fortino
                                                 Lindsay S. Moilanen
                                                 SECURITIES AND EXCHANGE
                                                  COMMISSION
                                                 New York Regional Office
                                                 200 Vesey Street, Suite 400
                                                 New York, NY 10281-1022
                                                 (212) 336-1014 (Fortino)




                                                15
